Case 2:19-cv-00467-JDW Document 12-15 Filed 05/28/19 Page 1 of 6




            EXHIBIT N
        Case 2:19-cv-00467-JDW Document 12-15 Filed 05/28/19 Page 2 of 6



From: Sheridan, Thomas W. <tsheridan@sheridanandmurray.com>
Sent: Tuesday, December 3, 2013 9:57 AM
To: Randell (Randy) C. Roberts <randy@robertslawfirm.com>
Subject: RE: Hello


Great




 Thomas W. Sheridan                                                      Sheridan & Murray, LLC
 Trial Attorney                                                      1600 Market Street, 25th Floor
                                                                            Philadelphia, PA 19103

 tsheridan@sheridanandmurray.com                                               tel: (215) 977-9500
 http://www.sheridanandmurray.com                                             fax: (215) 977-9800




From: Randell (Randy) C. Roberts [mailto:randy@robertslawfirm.com]
Sent: Tuesday, December 03, 2013 10:58 AM
To: Sheridan, Thomas W.
Cc: Molly R. Brady; Rhonda Krisle
Subject: RE: Hello


Yes; I will call you at 2:30 EST today.

Randell (Randy) C. Roberts
Attorney at Law
118 W. Fourth St. Tyler, TX 75701
Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization




From: Sheridan, Thomas W. [mailto:tsheridan@sheridanandmurray.com]
Sent: Tuesday, December 03, 2013 9:54 AM
To: Randell (Randy) C. Roberts
Subject: RE: Hello




                                                                                 ROBERTS_000064
        Case 2:19-cv-00467-JDW Document 12-15 Filed 05/28/19 Page 3 of 6




Randy,
would 2:30 PM EST work for you today for a call?
Please let me know. Thank you, Tom




Thomas W. Sheridan                                                       Sheridan & Murray, LLC
Trial Attorney                                                       1600 Market Street, 25th Floor
                                                                            Philadelphia, PA 19103

tsheridan@sheridanandmurray.com                                                tel: (215) 977-9500
http://www.sheridanandmurray.com                                              fax: (215) 977-9800




From: Randell (Randy) C. Roberts [mailto:randy@robertslawfirm.com]
Sent: Tuesday, December 03, 2013 10:31 AM
To: Sheridan, Thomas W.
Subject: RE: Hello



Tom,

       When would be a good time for me to call you this week? The facts are
fairly simple, and I think I can lay them out in a short conversation with you. As
you may recall, the real barrier to making my client’s claim economically viable is
the intransigence of the workers’ compensation subrogation interest.

      By way of background, I am attaching a report from my local investigator in
Pennsylvania. The heart of the investigation, however, was conducted by
telephone by my investigator in Texas and his report is quite lengthy. At this
point, I think I can summarize the key liability facts for you in our anticipated
telephone conference. Thanks again for getting back to me and I look forward to
talking to you at your convenience.. – Randy



Randell (Randy) C. Roberts
Attorney at Law
118 W. Fourth St. Tyler, TX 75701
Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization




                                                                                 ROBERTS_000065
        Case 2:19-cv-00467-JDW Document 12-15 Filed 05/28/19 Page 4 of 6




From: Sheridan, Thomas W. [mailto:tsheridan@sheridanandmurray.com]
Sent: Wednesday, November 27, 2013 1:58 PM
To: Randell (Randy) C. Roberts
Subject: RE: Hello


Randy
Thanks.
I look forward to hearing from you.
Happy Thanksgiving! Tom




 Thomas W. Sheridan                                                       Sheridan & Murray, LLC
 Trial Attorney                                                       1600 Market Street, 25th Floor
                                                                             Philadelphia, PA 19103

 tsheridan@sheridanandmurray.com                                                tel: (215) 977-9500
 http://www.sheridanandmurray.com                                              fax: (215) 977-9800




From: Randell (Randy) C. Roberts [mailto:randy@robertslawfirm.com]
Sent: Wednesday, November 27, 2013 1:16 PM
To: Sheridan, Thomas W.
Subject: RE: Hello


I haven’t forgotten you Tom. I hope to get back to you next week. Happy Thanksgiving --- Randy

Randell (Randy) C. Roberts
Attorney at Law
118 W. Fourth St. Tyler, TX 75701
Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization




                                                                                  ROBERTS_000066
        Case 2:19-cv-00467-JDW Document 12-15 Filed 05/28/19 Page 5 of 6




From: Randell (Randy) C. Roberts
Sent: Friday, November 15, 2013 8:42 PM
To: 'Sheridan, Thomas W.'
Subject: RE: Hello


Hi Tom, and its good to hear from you. I will email some information on that case to you later next
week, and then we can talk. It would be great if you could help my client. --- Randy

Randell (Randy) C. Roberts
Attorney at Law
118 W. Fourth St.
Tyler, Texas 75701
Ph: (903) 597-6655 | Fax: (903) 597-1600
Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization
randy@robertslawfirm.com
www.robertslawfirm.com

From: Sheridan, Thomas W. [mailto:tsheridan@sheridanandmurray.com]
Sent: Friday, November 15, 2013 1:18 PM
To: Randell (Randy) C. Roberts
Subject: Hello



Randy,
I hope all is well.
I enjoyed meeting you at the AHA seminar with Rodney in Napa.
I wanted to follow up with you regarding the Pennsylvania accident case that we discussed. I apologize
for my delay in reaching out to you, but I just finished a trial here in Philadelphia.
Please give me a call to discuss the case or feel free to email me the information if you would like me to
review.
Sincerely, Tom




 Thomas W. Sheridan                                                          Sheridan & Murray, LLC




                                                                                    ROBERTS_000067
        Case 2:19-cv-00467-JDW Document 12-15 Filed 05/28/19 Page 6 of 6



Trial Attorney                                                      1600 Market Street, 25th Floor
                                                                           Philadelphia, PA 19103

tsheridan@sheridanandmurray.com                                               tel: (215) 977-9500
http://www.sheridanandmurray.com                                             fax: (215) 977-9800




CONFIDENTIALITY NOTICE: The messages contained in this email, including any and all
accompanying attachments, are for the sole use of the intended recipient(s), are confidential, and
may be privileged. If you have received this email in error, you are hereby notified that any use,
dissemination, distribution, or reproduction of this transmission is prohibited. If you are not the
intended recipient, please destroy all copies of the original transmission and contact the sender
by calling 903-597-6655 immediately.
CONFIDENTIALITY NOTICE: The messages contained in this email, including any and all
accompanying attachments, are for the sole use of the intended recipient(s), are confidential, and
may be privileged. If you have received this email in error, you are hereby notified that any use,
dissemination, distribution, or reproduction of this transmission is prohibited. If you are not the
intended recipient, please destroy all copies of the original transmission and contact the sender
by calling 903-597-6655 immediately.
CONFIDENTIALITY NOTICE: The messages contained in this email, including any and all
accompanying attachments, are for the sole use of the intended recipient(s), are confidential, and
may be privileged. If you have received this email in error, you are hereby notified that any use,
dissemination, distribution, or reproduction of this transmission is prohibited. If you are not the
intended recipient, please destroy all copies of the original transmission and contact the sender
by calling 903-597-6655 immediately.




                                                                                ROBERTS_000068
